DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marc Berger on 3/22/2021.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

1. (currently amended)	A method for displaying a mixed reality image, comprising:
	providing a display assembly comprising a camera acquiring images of a scene in a field of view of a user, and a display for displaying mixed reality images, wherein a mixed reality image is a real-world image with embedded virtual elements, the virtual elements comprising synthetic characters or objects;
	acquiring a first image of the scene in the field of view of the user via the camera according to actual characteristics of illumination and position, the scene comprising real elements;
	extracting, from the first image, the actual characteristics of illumination and position of the real elements by dynamically identifying positions and intensities of [[the]] light sources in the scene;
	selecting virtual elements to be incorporated into the first image;
	modifying the appearance of the virtual elements by projecting shadows on the virtual elements based on the actual characteristics of illumination and position;
	embedding the modified virtual elements in the first image in order to obtain a second image, the second image being a mixed reality image; and
	displaying the second image on the display.
2. (previously presented)	The method according to claim 1, wherein each virtual element is associated with virtual characteristics of shooting and of illumination, the virtual elements incorporated in the second image having at 
3. (previously presented)	The method according to claim 1, wherein said modifying comprises:
	modeling a virtual camera from the characteristics of shooting; and
	modifying virtual elements to be incorporated so that the modified virtual elements correspond to the images of the virtual elements that would have been obtained from the virtual camera.
4. (previously presented)	The method according to claim 1, wherein the camera comprises at least one sensor and at least one optics element, the sensor having intrinsic characteristics and dynamic limitations, the optics having intrinsic characteristics and imperfections, the camera having settings and being able to be changed in position during image acquisition, the characteristics of shooting being chosen from the list consisting of: intrinsic characteristics of the sensor of the camera, dynamic limitations of the sensor of the camera, intrinsic characteristics of the optics of the camera, imperfections of the optics of the camera, settings of the camera and any changes in position of the camera during image acquisition.
5. (previously presented)	The method according to claim 1, wherein the real elements comprise at least one light source, the characteristics of illumination being relative to at least one of the position or the intensity of the light source.
6. (canceled)
7. (previously presented)	The method according to claim 1, wherein the camera is a stereoscopic camera, wherein the first image is a stereoscopic image formed by a left and right image, wherein said incorporating comprises:
	incorporating the modified elements into either the left or right image, taken as reference image, in order to obtain a respective second left image or second right image; and
	applying a transform to the obtained second left image or second right image, to further obtain a respective second right or second left image,
and wherein the second image is a stereoscopic image formed from the second left and second right images.
8. (previously presented)	The method according to claim 1, wherein said selecting is carried out by the user.
9. (currently amended)	A non-transitory computer readable medium storing instructions, which, when executed by a processor of an electronic device, cause the processor to:
	extract, from a first image of a scene in the field of view of a user, actual characteristics of illumination and position of real elements in the scene, by dynamically identifying positions and intensities of light sources in the scene;
	receive a selection of virtual elements to be incorporated into the first image, the virtual elements comprising synthetic characters or objects;
modify the appearance of the virtual elements by projecting shadows on the virtual elements based on the actual characteristics of illumination and position;
	embed the modified virtual elements in the first image in order to obtain a second image, the second image being a mixed reality image, wherein a mixed reality image is a real-world image with embedded virtual elements; and
	display the second image.
10. (currently amended)	An assembly 
	a camera acquiring a first image of a scene in a field of view of a user according to actual characteristics of illumination and position, the scene comprising real elements;
	a display [[for]] displaying mixed reality images, wherein a mixed reality image is a real-world image with embedded virtual elements, the virtual elements comprising synthetic characters or objects; and
	a logic controller comprising a data processor configured to:
		extract, from the first image, the actual characteristics of illumination and position of the real elements by dynamically identifying positions and intensities of light sources in the scene;
		receive a selection of virtual elements to be incorporated into the first image;
modify the appearance of the virtual elements by projecting shadows on the virtual elements based on the actual characteristics of illumination and position;
		embed the modified virtual elements in the first image in order to obtain a second image, the second image being a mixed reality image; and
		display the second image on said display.

ALLOWABLE SUBJECT MATTER

Claims 1 – 5, and 7 – 10 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of 
Finn et al. (Publication: US 2014/0210856 A1) in view of Ren et al. (Publication: US 2013/0083994 A1), Maimone (Publication: US 2016/0320620 A1), Nicholas et al. (Publication: 2014/0247280), and Golparvar-Fard et al. (Publication: 2013/0155058 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.

Claims 2 – 5, 7, and 8 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616